1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 FLORENCE GONZALES,

 8          Petitioner-Appellant,

 9 v.                                                                           NO. 31,215

10   NEW MEXICO DEPARTMENT
11   OF WORKFORCE SOLUTIONS
12   and ARAMARK CORRECTIONAL
13   SERVICES, LLC,

14          Respondent-Appellee.

15 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
16 Barbara J. Vigil, District Judge

17 Timothy R. Hasson
18 Santa Fe, NM

19 for Appellant

20 Elizabeth A. Garcia
21 Albuquerque, NM

22 for Appellee

23                                 MEMORANDUM OPINION

24 VANZI, Judge.
1        Petitioner appealed seeking review of the district court’s order concerning her

2 entitlement to unemployment benefits. In our notice, we proposed to reverse the

3 decision on the basis that it was unsupported by the evidence. The Department has

4 indicated that it does not oppose our proposed disposition. Therefore, for the reasons

5 stated in the calendar notice, we reverse and remand.

6        IT IS SO ORDERED.



7                                         __________________________________
8                                         LINDA M. VANZI, Judge


9 WE CONCUR:



10 _________________________________
11 JAMES J. WECHSLER, Judge



12 _________________________________
13 JONATHAN B. SUTIN, Judge




                                            2